Exhibit 10.4

RESTRICTED STOCK UNIT AWARD AGREEMENT

Issued Pursuant to the Forrester Research, Inc. Amended and Restated 2006 Equity
Incentive Plan

xxxx, 201    

%%FIRST_NAME%-% %%LAST_NAME%-%

%%ADDRESS_LINE_1%-% %%ADDRESS_LINE_2%-% %%ADDRESS_LINE_3%-%

%%CITY%-% %%STATE%-% %%ZIPCODE%-%

Dear %%FIRST_NAME%-%:

The undersigned (the “Participant”) (i) acknowledges that (s)he has received an
award (the “Award”) of restricted stock units from Forrester Research, Inc. (the
“Company”) under the Forrester Research, Inc. 2006 Amended and Restated Equity
Incentive Plan (the “Plan”), subject to the terms set forth below in this
agreement (the “Agreement”) and (ii) agrees with the Company as follows:

1. Effective Date; Restricted Stock Unit Award. Provided the Company receives
this Agreement duly signed by the Participant by xxxxx, 201    , this Agreement
shall take effect xxxxx, 201     which is the date of grant of the Award. The
Award gives the Participant the conditional right to receive, without payment
but subject to the conditions and limitations set forth in this Agreement and in
the Plan, %%TOTAL_SHARES_GRANTED%-% shares of Stock (the “Shares”).

Except as otherwise expressly provided herein, all terms used herein shall have
the same meaning as in the Plan.

2. Restricted Activities. In consideration for the award of restricted stock
units evidenced by this Restricted Stock Unit Award Agreement, the Participant
acknowledges, and agrees to comply with, the restrictions on activities set
forth in Exhibit A hereto. The Participant acknowledges that if s/he were to
breach the provisions of Exhibit A, in addition to any monetary damages and/or
attorneys’ fees that may be awarded to the Company, the Company shall be
entitled to obtain (and the Participant will not contest) preliminary and
permanent injunctive relief against any such breach, without having to post a
bond.

3. Vesting. This Award shall vest twelve (12) months after the date of this
Agreement, with regard to one-fourth of the total Shares under this Award
(rounded to the nearest whole Share), twenty-four (24) months after the date of
this Agreement with regard to an additional one-fourth of the total Shares under
this Award (rounded to the nearest whole Share), thirty-six (36) months after
the date of this Agreement with regard to an additional one-fourth of the total
Shares under this Award (rounded to the nearest whole Share), and forty-eight
(48) months after the date of this Agreement for the balance of the total Shares
under this Award, provided that the Participant on each such vesting date has
been continuously employed by the Company or a subsidiary of the Company since
the date of this Agreement.

4. Delivery of Shares. Subject to Section 6 below, the Company shall, on or as
soon as reasonably practicable following each vesting date set forth in
Section 3 above (but in no event later than March 15 of the year following the
calendar year of each such vesting date), effect

 

page 1



--------------------------------------------------------------------------------

delivery of the Shares with respect to the vested portion of the Award to the
Participant (or, in the event of the Participant’s death after vesting of all or
a portion of the Award, to the person to whom the Award has passed by will or
the laws of descent and distribution).

5. Dividends; Equity Interest. The Award shall not be interpreted to bestow upon
the Participant any equity interest or ownership in the Company or any of its
subsidiaries prior to the date on which the Company delivers Shares to the
Participant. The Participant is not entitled to vote any Shares by reason of the
granting of this Award or to receive or be credited with any dividends that may
be declared and payable on any Share prior to the payment date with respect to
such Share. The Participant shall have the rights of a shareholder only as to
those Shares, if any, that are actually delivered under the Award.

6. Certain Tax Matters. The Participant expressly acknowledges that because this
Award consists of an unfunded and unsecured promise by the Company to deliver
Shares in the future, subject to the terms hereof, it is not possible to make a
so-called “83(b) election” with respect to the Award. The Company shall, and the
Participant expressly authorizes the Company to, satisfy the federal, state,
local, non-U.S. or other tax withholding obligations arising in connection with
the vesting of this Award or any portion thereof by having shares of Stock
withheld from the Shares deliverable to the Participant upon vesting of all or
any portion of the Award, up to the greatest number of whole shares with an
aggregate fair market value sufficient to satisfy the minimum required
withholding applicable to the amount so vesting.

7. Nontransferability. Neither this Award nor any rights with respect thereto
may be sold, assigned, transferred, pledged or otherwise encumbered, except as
the administrator may otherwise determine.

8. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery such number of Shares as shall be
required for issuance or delivery upon vesting of the Award.

9. Effect on Employment Rights. Nothing contained herein shall be construed to
confer upon the Participant any right to be continued in the employ of the
Company or any of its subsidiaries, or derogate from the right of the Company or
any of its subsidiaries to retire, request the resignation of, or discharge the
Participant at any time, with or without cause, except as may be expressly
agreed otherwise between the Company and the Participant. The rights of the
Participant are limited to those expressed herein and in the Plan and are not
enforceable against the Company or its subsidiaries or affiliates, except to the
extent set forth herein.

10. Exclusion from Pension and Incentive Computations. By acceptance of the
grant of the Award, the Participant hereby agrees that any income realized upon
the vesting of the Award, or upon the disposition of the Shares delivered upon
vesting, is special incentive compensation and will not be taken into account as
“wages,” “salary,” or “compensation” in determining the amount of any payment
under any pension, retirement, incentive, profit-sharing, bonus, or deferred
compensation plan of the Company or its subsidiaries.

11. Legal Requirements. Without limiting the generality of Section 8 of the
Plan, the Company may postpone the issuance and delivery of Shares after vesting
of the Award until (a) the admission of such Shares to listing on any stock
exchange or exchanges on which Shares of the Company of the same classes are
then listed and (b) the completion of such registration or other qualification
of such Shares under any state or federal law, rule or regulation as the Company
shall determine to be necessary or advisable.

 

page 2



--------------------------------------------------------------------------------

12. Amendment. The Compensation Committee may, with the consent of the
Participant in the case of an amendment that adversely affects the Participant’s
rights under the Award, at any time or from time to time, amend the terms and
conditions of the Award. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing.

13. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Company, at its office at 60
Acorn Park Drive, Cambridge, Massachusetts 02140, or at such other address as
the Company by notice to the Participant may designate in writing from time to
time; to the Participant, at the address shown below his signature on this
Agreement, or at such other address as the Participant by notice to the Company
may designate in writing from time to time. Notices shall be effective upon
receipt.

14. Personal Data. Participant agrees, understands and acknowledges that by
signing this Agreement, Participant has given his/her voluntary and explicit
consent to the Company to process personal data and/or sensitive personal data
concerning the Participant, including but not limited to the information
provided in this Agreement and any changes thereto, other necessary or
appropriate personal and financial data relating to Participant and
Participant’s Award, participation in the Plan, and the Shares acquired upon
vesting of the Award. Participant also hereby gives his or her explicit and
voluntary consent to the Company to transfer any such personal data and/or
sensitive personal data or information outside the country or jurisdiction in
which the Participant works or is employed in order for the Company to fulfill
its obligations under this Award and the Plan. Participant acknowledges that the
Company and any subsidiary may make such personal data available to one or more
third parties selected by the Company or the Administrator who provide services
to the Company relating to the Award and the Plan. Participant hereby
acknowledges that he or she has been informed of his or her right of access to
his or her personal data by contacting his or her strategic growth
representative. Participant understands and acknowledges that the transfer of
the personal data is important to the administration of the Award and the Plan
and that failure to consent to the transmission of such data may limit his or
her participation in the Plan.

15. Incorporation of Plan; Interpretation. The Award and this Agreement are
issued pursuant to and are subject to all of the terms and conditions of the
Plan, the terms, conditions, and definitions of which are hereby incorporated as
though set forth at length, and the receipt of a copy of which the Participant
hereby acknowledges by his signature below. A determination of the Committee as
to any questions which may arise with respect to the interpretation of the
provisions of this Award and of the Plan shall be final. The Committee may
authorize and establish such rules, regulations, and revisions thereof not
inconsistent with the provisions of the Plan, as it may deem advisable.

16. Miscellaneous. (a) Interpretation. If any provision of this Restricted Stock
Unit Award Agreement, including any exhibits hereto, should, for any reason, be
held invalid or unenforceable in any respect, it shall not affect any other
provisions and shall be construed by limiting it so as to be enforceable to the
maximum extent compatible with applicable law. (b) Choice of Law; Consent to
Jurisdiction. This Restricted Stock Unit Award Agreement shall be governed by
and construed in accordance with the laws of the state of Delaware. In the event
of any alleged breach of the provisions of this Restricted Stock Unit Award
Agreement, the

 

page 3



--------------------------------------------------------------------------------

Participant hereby consents and submits to the jurisdiction of the federal and
state courts in the Commonwealth of Massachusetts, and will accept service of
process by registered or certified mail or the equivalent directed to the last
known address on the books of the Company or by whatever other means are
permitted by such court. (c) Assignability of Restricted Activities Obligation.
The Participant’s obligations pursuant to paragraph 2, above (“Restricted
Activities”), shall inure to the benefit of the Company and any successor of the
Company by reorganization, merger, consolidation, or liquidation and any
assignee of all or substantially all of the business or assets of the Company or
of any division or line of business of the Company with which the Participant is
at any time associated.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.

 

Forrester Research, Inc. By:  

/S/

  Chief Legal Officer

 

Participant Signature:  

 

 

 

Name of Participant:  

 

      Date:             , 201    

 

Address of Participant:  

 

  

 

page 4



--------------------------------------------------------------------------------

Exhibit A

 

1. Non-Recruitment. For a period of one year after my employment with Forrester
terminates, I will not, and will not assist anyone else to (i) hire or attempt
to hire any employee of Forrester, (ii) encourage any employee of Forrester to
discontinue employment with Forrester or any former employee to become employed
in any business directly or indirectly competitive with Forrester’s business, or
(iii) encourage any independent contractor or supplier of Forrester to
discontinue its relationship or violate any agreement with Forrester.

 

2. Restricted Activities. I agree that some restrictions on my activities during
my employment are necessary to protect the goodwill, Proprietary and
Confidential Information, and other legitimate interests of Forrester. While I
am employed by Forrester, I will not compete or undertake any matters for any
outside business competitive with Forrester. I acknowledge and agree that the
pursuit of the activities forbidden by this subsection would necessarily involve
the use or disclosure of Confidential Information, but that proof of such use or
disclosure would be extremely difficult. To forestall this disclosure and use,
and in consideration of my employment with Forrester and the equity award
granted to me, I agree that for a period of one (1) year after my employment
with Forrester terminates, I will not, directly or indirectly, engage in any
business activity that is or may be competitive with Forrester, whether as an
employee, consultant, agent, partner, owner, investor, or otherwise, in any
location where Forrester conducts its business. I further agree that for a
period of one (1) year after my employment with Forrester terminates, I will
not, and will not assist anyone else to, solicit or endeavor to entice away from
Forrester any of its clients or customers, or any of its prospective clients or
customers with whom I had material dealings during my employment with Forrester.
If I violate any of the foregoing provisions, then the time limits set forth in
this paragraph shall be extended for a period of time equal to the period of
time during which such breach occurs, and in the event Forrester is required to
seek relief from such breach before any court, board or other tribunal, then the
time limitation shall be extended for a period of time equal to the pendency of
such proceedings, including all appeals. The foregoing restrictions will not
prevent my owning 1% or less of the equity of any publicly traded company. I
agree that the foregoing restrictions are reasonable in nature and appropriate
to provide adequate protection to Forrester’s business and that such
restrictions do not preclude me from pursuing my livelihood.

 

3. Notice Requirement. Until six months after the conclusion of the periods set
forth above, including any extensions, I will notify Forrester in writing of any
change in my address and of each new job or other business activity in which I
plan to engage, at least 30 days prior to beginning such job or activity, or as
soon as practicable if 30 days prior notice is not possible. Such notice shall
include the name and address of any new employer and the nature of my position.

 

4. Definitions.

Forrester means the Company, and all subsidiaries and other entities directly or
indirectly owned or controlled by it.

 

page 5



--------------------------------------------------------------------------------

Intellectual Property means inventions, discoveries, developments, improvements,
methods, processes, compositions, trademarks, works, concepts, and ideas
(whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed, or reduced to practice by or for Forrester.

Proprietary Information means all information and any idea in whatever form,
tangible or intangible, pertaining in any manner to the business of Forrester,
or any affiliate, or its employees, clients, consultants, or business
associates, which was produced by any employee of Forrester in the course of his
or her employment or otherwise produced or acquired on behalf of Forrester. All
Proprietary Information not generally known outside of Forrester’s organization,
and all Proprietary Information so known only through improper means, shall be
deemed “Confidential Information.” Proprietary and Confidential Information
includes, without limitation, such information, whether written, electronic, or
oral, relating to (i) the development, research, and sales and marketing
activities of Forrester; (ii) the Products; (iii) the financial information of
Forrester, including without limitation actual and forecasted bookings,
revenues, expenses, profit, and prices; (iv) the strategic plans of Forrester;
(v) the identity and special needs of the customers and prospective customers of
Forrester; (vi) people and organizations with whom Forrester has business
relationships and those relationships; and (vii) personal information about the
employees of Forrester. Proprietary and Confidential Information includes
information in electronic form, including, without limitation, information on
Forrester’s electronic network and files, and other information that is not
reduced to writing. Proprietary and Confidential Information also includes such
information that Forrester may receive or have received belonging to customers
or others who do business with Forrester. In addition, except to the extent
disclosed by Forrester on a non-confidential basis, Proprietary and Confidential
Information includes Intellectual Property, as defined above.

Products shall mean all products and product packaging (written, electronic,
consultative, event, or otherwise) which are researched, developed, planned,
published, sold, licensed, or otherwise distributed or put into use by
Forrester, including, without limitation, all research published or planned by
Forrester, all research groups created or planned by Forrester, and all
consulting and advisory services and events provided or planned by Forrester.

 

page 6